Citation Nr: 1638736	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  06-31 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher rating for residuals of traumatic brain injury (TBI), evaluated as noncompensably disabling prior to September 28, 2015, and as 40 percent disabling since that time.

2.  Entitlement to an extra-schedular evaluation for hearing loss under 38 C.F.R. § 3.321(b)(1).  


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney at Law


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to July 2004.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions issued in August 2006 and September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2012, the Board determined that an initial compensable rating for hearing loss was not warranted.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, the Court issued a memorandum decision that remanded the matter to the Board for readjudication consistent with its order.

In August 2013, the Board remanded both of the issues on appeal for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2016, the Veteran filed a notice of disagreement (NOD) with a July 2015 rating decision which denied a disability rating in excess of 30 percent for his service-connected left hip disability.  In a February 2016 letter to the Veteran, the Agency of Original Jurisdiction (AOJ) acknowledged the Veteran's NOD and has proceeded with development of the appeal.  As the matter is still under the purview of the AOJ, the Board declines jurisdiction over this issue at this time.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issue of entitlement to a higher initial rating for residuals of TBI is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDING OF FACT

The rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected hearing loss; this disorder does not present such factors as marked interference with employment or frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for an extra-schedular rating for hearing loss are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 


In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

The Veteran was provided a VCAA letter in August 2008 that advised him of the evidence and information necessary to substantiate his underlying service connection claim as well as his and VA's respective duties in obtaining evidence in support of such claim.  Such letter further notified him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Thereafter, in the October 2008 rating decision on appeal, service connection for hearing loss was granted, effective August 11, 2008.  Following the issuance of the rating decision, the Veteran entered a notice of disagreement as to the propriety of the assigned effective date.  

A claim for a higher initial rating is a downstream issue from the original award of such benefit.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Court has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made,               § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (the Court held that as to the notice requirements for downstream earlier effective date claims following the grant of service connection, "that where a claim has been substantiated after enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  In this case, the Veteran's service connection claim was granted and an initial rating was assigned in the August 2006 rating decision on appeal.  As such, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service treatment records have been obtained and considered.  Neither the Veteran nor his attorney has identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded VA examinations in June 2005 and May 2011 that addressed the nature and severity of his service-connected hearing loss, and the Board finds that these examinations are adequate to adjudicate the claim, as they each included an interview with the Veteran, a review of the record, and a full physical examination that provides sufficient detail to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  There is no evidence in the record indicating that the Veteran's hearing loss symptoms have increased in severity since he was last examined, such that the duty to assist the Veteran in obtaining a contemporaneous examination is triggered.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).
Although the Veteran provided a statement in April 2014 on the functional impact of his hearing loss on his occupation, his assertions are essentially identical in the findings on the May 2011 VA examination report.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the matter decided herein and that no further examination is necessary.

As requested by the August 2013 Board remand, the AOJ referred to the matter to the Director, Compensation and Pension Service, for a determination in the first instance as to whether an extra-schedular rating for hearing loss is warranted.  Such determination was received in June 2015.  Therefore, the Board finds that there has been substantial compliance with the August 2013 Board remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


II.  Analysis

The Court's February 2013 memorandum decision set aside the Board's March 2012 decision denying entitlement to an initial compensable rating for hearing loss was not warranted, on the grounds that the Board provided an inadequate statement of reasons and bases with regard to its finding that entitlement to an extra-schedular evaluation for hearing loss was not shown by the evidence of record.  Specifically, the memorandum decision pointed to a notation in the May 2011 VA audiological examination indicating that the Veteran's hearing loss causes him difficulty understanding instructions and interacting with his colleagues in group settings or in the presence of background noise.  The examiner found that these symptoms had "significant effects" on the Veteran's occupation.  

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

However, caution must be taken not to conflate the criteria in 38 C.F.R. § 3.321(b) with the criteria for a total disability rating based on individual unemployability (TDIU) in 38 C.F.R. § 4.16 (b).  The Court has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extraschedular consideration under 38 C.F.R. § 3.321 (b)(1) and for purposes of a TDIU claim under 38 C.F.R. § 4.16." Kellar v. Brown, 6 Vet. App. 157, 162 (1994). While the former requires marked interference with employment, the latter requires evidence of unemployability. Id.; see also Thun v. Peake, 22 Vet. App. at 117 (extraschedular consideration under § 3.321 may be warranted for disability that present a loss of earning capacity that is less severe than total unemployability). 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) and (b).

During a VA audiological evaluation in June 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
25
30
30
29
LEFT
20
15
15
25
10

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 94 percent in the left ear.  Functional impairment as a result of hearing loss was not assessed.  

During a May 2011 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
20
35
28.75
LEFT
25
25
20
35
26.25

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear. 
The results of the audiological testing do not reflect an exceptional pattern of hearing impairment in either ear.  See 38 C.F.R. § 4.86.  For both ears, under Table VI, the right ear is assigned a Level I impairment and the left ear is assigned a Level I impairment. When applied to Table VII, a noncompensable rating is warranted.

The Board notes that the May 2011 audiologist noted that the Veteran's hearing loss had "significant effects" on his occupation; specifically, as a result of "interacting and hearing instructions from co-workers and supervisors in the presence of background noise or in a group of people due to his loss of hearing sensitivity" and may also misunderstand directions.  The examiner noted that such symptoms "can cause difficulty in interpersonal relationships at home and at work."  According to information contained in VA clinical notes and examinations, the Veteran is employed as a defense contractor in the information technology field.  

In addition, the Veteran reported in an April 2014 statement that his "belief is that my hearing loss ... has made me a less efficient at work.  Often I must ask a co-worker to repeat themselves, thereby slowing down my normal duty day in effect.  I also have trouble during conferences or group conversation settings, and cannot discriminate often among the various background noise."  In a statement also received in April 2014, the Veteran's wife reported that the Veteran had become more "hard of hearing" over the past 20 years, but did not provide any detail as to the impact of the Veteran's hearing loss on his social or occupational functioning.

In considering whether an extra-schedular evaluation for hearing loss is warranted, the Board has carefully compared the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule. While the Veteran has described the occupational impairment he experiences as a result of his bilateral hearing loss, to include difficulty hearing in the presence of background noise and in group settings, and having to ask his colleagues to repeat themselves, the Board finds that the Veteran's hearing loss symptomatology is fully addressed by the rating criteria under which such disability is rated. In this regard, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. 

In support of this finding, the Board points to the regulatory history of 38 C.F.R. 
§§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by difficulty hearing in the presence of background noise is a disability picture that is considered in the current schedular rating criteria.

Consequently, the Board finds that the Veteran's hearing loss symptomatology is fully addressed by the rating criteria under the disability is rated.  There are no additional symptoms of his hearing loss that are not addressed by the rating schedule. 

Additionally, the Board finds that the Veteran's hearing loss does not result in factors such as marked interference with his employment or frequent periods of hospitalization.  In this regard, the evidence does not show, the Veteran does not contend, that his hearing loss has required any hospitalizations, much less frequent periods of hospitalizations.   The Board notes that the Veteran contends, and the May 2011 VA audiological examination corroborates, that he has difficulty hearing in the presence of background noise and in group settings.  The Board further notes the Veteran's April 2014 statement that he believes that these symptoms reduce his efficiency at work.  While these symptoms are certainly  limiting, the Board finds that the evidence does not demonstrate "marked" interference with employment.  The evidence of record notes that the Veteran was still employed as recently as October 2015, and there is no indication in the record that the Veteran's hearing loss has resulted in disciplinary action, termination, reduction in the scope of his duties, or any other adverse employment actions that may constitute "marked" interference with employment.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected hearing loss.  Moreover, as there is no evidence of marked interference with employment or frequent periods of hospitalization, the Board concludes that an extra-schedular rating for hearing loss is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for an extra-schedular rating for his hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 


ORDER

An extra-schedular rating for service-connected hearing loss under 38 C.F.R.                  § 3.321 (b)(1) is denied.






REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for a higher rating for his service-connected TBI, so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran is appealing the initial ratings assigned for his TBI, which is evaluated under Diagnostic Code 8045 and contemplates cognitive, emotional/behavioral, and physical impairment.  The Veteran was in receipt of a noncompensable rating for TBI until September 28, 2015, when his rating was increased to 40 percent predominantly on the basis of impairment of executive function.  However, the Board notes that throughout the appeal, the Veteran has asserted that he has headaches which are related to his TBI.  

Multiple VA examinations conducted throughout the course of this lengthy appeal have found that the Veteran's headaches are not the result of his in-service TBI.  The September 2015 VA examiner, however, listed headaches as a TBI residual.  Unfortunately, the examiner did not provide his rationale for such a finding, or attempt to reconcile such finding with the previous conclusions that the Veteran's headaches are unrelated to his TBI.  As a result, clarification must be sought from that examiner before a determination as to the appropriate rating for TBI can be issued.  

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who evaluated the Veteran's TBI residuals in September 2015.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the September 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner is asked to determine whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's headaches are a residual of his in-service TBI, and, if so, describe their nature and severity.  In answering this inquiry, the examiner must consider the service treatment records documenting the Veteran's TBI, as well as the previous VA examinations which concluded that headaches are not a result of the Veteran's TBI, and reconcile any difference of opinion.  

The examiner should also address the functional impact that the Veteran's TBI and associated residuals have on his daily life and employability. 

A complete rationale must be provided for all opinions rendered.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


